ALFRED T. BARTLEY, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 145, 2009.
Supreme Court of Delaware.
Submitted: April 3, 2009.
Decided: April 23, 2009.

ORDER
RANDY J. HOLLAND, Justice
This 23rd day of April 2009, the Court has considered the notice to show cause issued to the appellant, Alfred T. Bartley, on March 18, 2009, for this Court's lack of jurisdiction to consider Bartley's appeal from an order purportedly entered on February 6, 2009, when no such order is entered on the Superior Court docket or is attached to Bartley's notice of appeal. Bartley has not responded to the notice to show cause. His failure to respond to the notice to show cause is deemed to be his consent to the dismissal of the appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.